 
 
I 
108th CONGRESS 2d Session 
H. R. 4956 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Inslee (for himself, Mr. Bartlett of Maryland, Mr. Flake, and Mr. Delahunt) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to provide penalties for accessing certain electronic communications in a manner that violates consumer privacy, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the E-mail Privacy Act of 2004. 
2.InterceptionsSection 2510(4) of title 18, United States Code, is amended— 
(1)by striking the period at the end; and 
(2)by inserting , and, with respect to an electronic communication, includes the acquisition of the contents of the communication through the use of any electronic, mechanical, or other device, at any point between the point of origin and the point when it is made available to the recipient  after device. 
3.Limitation of service provider exceptionSection 2701(c)(1) of title 18, United States Code, is amended by inserting to the extent the access is a necessary incident to the rendition of the service, the protection of the rights or property of the provider of that service, or compliance with section 2702 after service.   
 
